UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the fiscal year ended March31, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the transaction period from to Commission file number: 00-52697 XPLORE TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 26-0563295 (IRS Employer Identification No.) 14000 Summit Drive, Suite900, Austin, Texas (Address of Principal Executive Offices) (Zip Code) (512)336-7797 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐ No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐ No☒ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes☒ No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.).Yes☐ No☒ As of September30, 2012, the aggregate market value of the common equity held by non-affiliates of the registrant was $7,213,072 based on the closing sale price of $7.50, as reported on the OTCQB Link. As of May 31, 2013, the registrant had 8,389,363shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents PART I 2 Item1. Business 2 Item1A. Risk Factors 10 Item1B. Unresolved Staff Comments 15 Item2. Properties 15 Item3. Legal Proceedings 15 Item4. Mine Safety Disclosures 15 PART II 15 Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item6. Selected Financial Data 16 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item8. Financial Statements and Supplementary Data 24 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 24 Item9A. Controls and Procedures 24 Item9B. Other Information 25 PART III 26 Item10. Directors, Executive Officers and Corporate Governance 26 Item11. Executive Compensation 28 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item13. Certain Relationships and Related Transactions, and Director Independence 39 Item14. Principal Accounting Fees and Services 39 PART IV 40 Item15. Exhibits, Financial Statement Schedules 40 i Forward-Looking Statements From time to time, we may provide information, whether orally or in writing, including certain statements in this Annual Report on Form10-K, which are deemed to be “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”). These forward- looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available. The words “believe,” “plan,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. We do not intend to update these forward-looking statements, except as required by law. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form10-K, any exhibits to this Annual Report on Form10-K and other public statements we make. Such factors are discussed in the “Risk Factors” section of this Annual Report on Form10-K. Unless otherwise indicated or the context requires otherwise, the words “we,” “us,” “our,” the “Company” and “Xplore” refer to Xplore Technologies Corp., a Delaware corporation, and our wholly-owned subsidiaries. PART I Item1.Business Overview Xplore engineers, develops, integrates and markets rugged, mobile computing systems. Our products are designed to enhance the ability of persons to perform their jobs outside of traditional office settings. Our family of iX™ rugged tablet personal computer (“PC”) systems, which we refer to as iX104, are designed to operate in challenging work environments such as extreme temperatures, repeated vibrations or dirty and wet or dusty conditions. The iX104 systems can be fitted with a wide range of performance matched accessories, including multiple docking station solutions, wireless connectivity alternatives, global positioning system modules, biometric and smartcard modules, as well as traditional peripherals like keyboards and cases. Our strategy is to become the leading developer and marketer of rugged mobile wireless computing systems. Our revenue is currently derived through the sale of our iX104 systems in the rugged, mobile tablet PC market. Over the past several years, our iX104 systems have been recognized for their ruggedness and versatility by Pen Computing (“Best Rugged Slate-Style Tablet PC”), Table PC2 (“Editor’s Choice Award for our AllVue™ Screen”) and Lap Top Magazine (“Editor’s Choice Award”). Recent Developments We believe we are positioned for future revenue growth in the markets in which we compete. In May 2011, we launched our fifth generation of iX104 rugged tablets, known as the iX104C5 product line, and we believe that customer response has been favorable. From fiscal 2011 to fiscal 2012, our revenue increased by approximately 55% and from fiscal 2012 to fiscal 2013, our revenue increased by approximately 11%. For the year ended March 31, 2013, we had revenue of approximately $30.5 million and net income of approximately $306,000. Fiscal 2013 was the first fiscal year in our history in which we reported net income. At a time when we believe awareness and demand for tablet computers is significantly increasing, Xplore has introduced a family of computers that, based upon third-party certifications, surpasses the performance standards and specifications that have been the accepted measuring sticks for rugged tablet computers in today’s marketplace. Our key initiatives for future revenue growth include the following: • New product development—based on input from customer and key industry participants; • The expansion of sales activities in non-U.S. markets, particularly in Europe; 2 • Continued penetration into the Fortune 500/Global 2000 markets; • Establishment of key relationships with new distributors; and • Expanded focus on military/government markets. We have spent more than a decade on research, development and product improvements with each generation of our iX104, achieving what we believe are a number of industry “firsts,” such as being the first manufacturer to incorporate dual-mode inputs with active pen and finger touch capabilities. Xplore’s signature iX104 computers have consistently been recognized for their ruggedness, versatility and best-in-class technologies. We believe Xplore pioneered and continues to offer the best outdoor-readable display and wLAN wireless solutions. Our specially designed AllVue screen is viewable in challenging lighting conditions, including direct sunlight and dimly-lit environments, and features an improved screen contrast ratio of 600:1. We have made a significant investment to expand our presence in the U.S. military market, one of the world’s largest consumers of rugged mobile computers, including certain product enhancements and increased functionality for our military extreme tablet, the iX104C5-M. The recently launched iX104C5-M2 (“C5-M2”) introduces additional hardware security with a fully integrated common access card (“CAC”) reader, which provides a secure and more trusted platform experience for military personnel. An ISO 7816 smart card issued by the U.S. government must be inserted into the device in order for the user to access information appropriate to his or her security clearance on the tablet. The CAC reader ensures that critical data is only accessible by qualified users. Since the CAC card is completely contained within the C5-M2 CAC reader, it is not subject to threat of possible damage by foreign objects. We believe that the new C5-M2 military tablet provides a rugged, state-of-the-art computing system with improved power and versatility for harsh, military environments. We are a Delaware corporation. On October 31, 2012, we completed the closing of an underwritten public offering of two million shares of our common stock, from which we received gross proceeds of approximately $10 million. In connection with the closing of the public offering, each series of our outstanding preferred stock was automatically converted into shares of our common stock. In addition, our common stock began trading on The NASDAQ Capital Market under the symbol “XPLR” on October 26, 2012. Prior to October 26, 2012, shares of our common stock were quoted on the OTC Markets GroupInc.’s OTCQB Link™ quotation platform under the symbol “XLRT”. Products Our new product line consists of six different models developed for use in specific environments and applications: • iX104C5DMSR™—Dual-Mode Sunlight-Readable Tablet • iX104C5DM™—Dual-Mode Tablet • iX104C5DML™—Dual-Mode Lite Tablet • iX104C5 DMSR-M™—Dual-Mode Sunlight-Readable Military Tablet • iX104C5DMSR-M2™—Dual-Mode Sunlight-Readable Military Tablet • iX104C5DMSR- ™—Dual-Mode Clean Room Tablet We believe that our new iX104C5 has continued to introduce “industry firsts” and differentiating features, including a tool-less removable dual solid state drive (“SSD”) module, tool-less access to the SIM and MicroSD ports, and an ingress protection rating of IP 67 for submersion in water. The new C5 family also features the Intel® Core™ i7 processor and runs on both Windows® 7 and 8 operating systems. Our line of iX tablet PCs is designed to operate in challenging work environments, including extreme temperatures, constant vibrations, rain, blowing dirt and dusty conditions. Our systems can be fitted with a wide range of performance matched accessories, including multiple docking station solutions, wireless connectivity alternatives, Global Positioning System (“GPS”) modules, biometric and smartcard modules, as well as traditional peripherals like keyboards, mice and cases. 3 Our family of iX computers offers the following features: Rugged — We have designed and built our products from the inside out, developing over 30 proprietary design elements that provide a heightened and proven level of durability. Some of our products meet some of the strictest specifications in the world, such as those established by the U.S. military, including Military Standard Testing for Environmental Extremes. By being designed to meet these specifications, our products can withstand damage from being dropped onto concrete from a height of up to four feet, from being submerged for up to 30 minutes in up to 12 inches of water, and from being exposed to extreme temperatures are as low as −49° Fahrenheit and as high as 160° Fahrenheit. In addition, our products are designed to continue to function when subjected to vibration, sand storms and other challenging outdoor work environments. Screen Technology — We strive to be a leader of screen technology with award winning displays. We have designed our AllVue screen to be viewable in challenging lighting conditions, including direct sunlight and dimly-lit environments, with our latest models featuring an improved contrast ratio of 600:1. Our screens also offer Dual Mode inputs—simultaneous use of a digital pen and/or finger to control the unit. The Dual Mode supports more precise inputs through the pen with more directional finger touch inputs—all in a single unit with automatic switching capabilities. Processing Power — We have the ability to provide processing power alternatives for our products on a timely and cost-effective basis. Our systems use Intel processors and associated chipsets, as well as other performance enhancement technologies that we believe are essential in many field applications (such as mapping and remote connectivity). In addition, we provide Lithium ION batteries that support usage times of between three and five hours and include a “warm” swap feature, allowing users to switch batteries in the field without having to power down the system. Remote Connectivity —Our family of iX104C tablet PCs has a range of wireless communications options (wLAN, wWAN, Bluetooth, and PAN) as well as GPS options. Accessories —We offer a broad range of add-on modules and accessories that we believe better enable our customers to adapt our computers to their intended use. In particular, we believe our functional, durable and reliable docking solutions are tailored to our customers’ needs. We have supplied service, desktop, vehicle, forklift, armored vehicle, and mobile cart docking systems to our customers. Heightened Safety Standards —Our wireless-enabled tablet PC systems have been tested and certified both in North America and in the European Union for use in hazardous locations. Our computers are designed to be used as a mobile computing system. These systems are comprised of an Xplore hardware platform that is fully integrated with one or more software applications. Through its wide feature set, we believe our iX family of products allows for the customization of a platform that best suits a given application. Our computers combine processing power, viewability, ruggedness and connectivity, and are designed to operate in extreme environments. Strategy Our strategy is to become the leading developer and marketer of rugged mobile wireless computer systems. We currently compete in the rugged tablet PC market. Leverage Existing Markets We seek to continue to analyze the needs of the vertical markets that we are currently selling to so that we can continue to grow our business. We intend to continue to focus on customer specific applications by leveraging our core products and technology, as well as our key strategic alliances. Our strategy includes the following key elements: Identifying and targeting vertical markets, major account and OEM opportunities —To achieve broad market penetration by our products, we intend to continue to focus on specific vertical market applications, major accounts and OEM relationships, such as Dell,Inc., Psion and Peak Technologies. Investment and nurturing of key relationships— We intend to continue to outsource our manufacturing function so that we can continue to focus our resources on our technology and product development, customer application and project deployment activities, through our collaborations on engineering and manufacturing matters with our contract manufacturers. In addition, we have a number of strategic relationships with our resellers. 4 Flexible product design and customer-centric approach —We believe that the design of our products provides us with the flexibility to respond to customer-specific requirements. We involve our customers in product development and enhancements. This approach is intended to result in improved communication throughout the entire sales cycle and is designed to position our products as the optimal mobile computing platform for our customers. Delivery of high quality, reliable systems —We measure and seek to improve product quality through rigorous quality assurance programs implemented through our strategic alliances, in concert with performing our custom-designed test programs. Additionally, we utilize feedback provided by our customers. Marketing and distribution relationships —Within each targeted vertical industry, we intend to focus on co-marketing relationships with key application providers and systems integrators. This strategy will allow us to define multiple channels of sale within a region while maintaining key strategic alliances. Expand into New Rugged Product Markets We continue to consider other market opportunities that are broader in scope and opportunity.We believe, based upon an annual white paper published by the Mobile and Wireless Practice of Venture Development Corporation (which we refer to as VDC), that an increasing number of companies are requiring their employees to transact business in the field and/or other non-traditional office environments.The research paper published by VDC projects worldwide sales in the rugged mobile computing market to grow to over $5.5billion by the end of 2015, and for the market for large form factor rugged devices to grow to $2.63billion by the end of 2015.We currently have five products in the large form factor segment of the rugged mobile computer market. We believe that our family of rugged tablet PCs is uniquely positioned to capitalize on the convergence of three current market trends: ● The continuously expanding use of wireless data; ● the increased awareness and rapid adoption of the tablet computing form factor, spurred by the success of Apple’s iPad and Samsung’s Galaxy; and ● the transition toward rugged computing solutions in the face of high failure rates for non-rugged devices that have been deployed in challenging environments outside the office and board room. We believe that many companies are coming to recognize that the total cost of computer ownership is improved by using rugged computing solutions. Sales Our customers primarily consist of distribution companies, such as large computer companies, specialized system integrators, software vendors, distributors and value-added resellers, and to a lesser extent, end-users.For fiscal year 2013, approximately 96% of our total revenues were attributable to sales through our distribution channels and approximately 4% of our total revenues were attributable to sales directly to our end-users.We currently have relationships with more than 120 distributors.Our distributors generally have large sales organizations that in turn sell our products to entities that are the ultimate end-users.Our distributors include large computer companies such as Dell,Inc., specialized system integrators such as Moxx Mobility, Psion TeklogixInc. and Peak Technologies, and software vendors such as Environmental Systems Research Institute.In any given year, a single distributor may account for a significant portion of our revenue.In fiscal year 2013, we had two resellers located in the United States, Prosys Information Systems Inc. and VT Miltope, who accounted for approximately 28% and 15% of our revenue, respectively. As of March 31, 2013, we had a sales team of ten individuals that have geographic responsibilities for direct and indirect sales opportunities.Our sales team works closely with our distributors in defined regions.Our distributors are currently selling our products into the public safety, utility, telecom, field service, warehousing logistics, transportation, oil and gas, manufacturing, route delivery, military and homeland security markets. For fiscal 2013, our total revenue increased by approximately 11% over fiscal 2012.Our North American revenue was approximately 80% of total revenue in fiscal year 2013, as compared to approximately 74% of total revenue in fiscal year 2012.The significance of the North American revenue was primarily attributable to large volume orders from our large utility and military end users located in the United States. 5 Marketing We have various marketing programs aimed at increasing awareness of our products and services, product management and corporate communications.Key elements of our marketing programs include: ● Participation in targeted industry trade shows and conferences; ● Editorial coverage and advertisements placed in targeted vertical markets, technology and business mediums, including specific industry publications; ● Product marketing refinement by obtaining customer feedback through data collected by our customer support team, as well as through surveys; ● Use of our web-site for communications, as well as customer and channel support capabilities; ● Inclusion of customers, industry experts and others in the product development and testing cycles; and ● Development of proven case studies or application papers for specific vertical market applications. We also market our products through a number of different industry participants, including independent software vendors with application software for a specific industry, systems integrators that bring elements such as wireless communications systems to a project, agents that specialize in rugged mobile computing devices and other consultants. We believe that these relationships result in an active project in which the combination of our systems with the application software and support services provides a tailored solution designed to meet specific customer needs. The market pricing for rugged computers is higher than that for commercial grade computers used in traditional office settings. We believe that the higher pricing reflects our theory that the total cost of ownership of a rugged computer over a three to five year period can be significantly lower than the cost of a non-rugged computer in certain environments. In fact, several of our customers have disclosed in our customer-based market research studies that they experienced higher direct costs using non-rugged devices ( e.g. more frequent damage, information retrieval costs, replacement costs), as well as higher indirect costs, such as prolonged downtime. We recognize that, as a small company, our key to success depends on our ability to provide better products than our larger competitors, and to be more responsive to our customers’ needs. Some of our product innovations, such as the AllVue screen and the Dual Mode functionality, were the result of customer feedback. When embarking on the development of a new product or an upgrade of an existing one, we devote resources to engaging customers in the design process. We believe that this process, combined with our flexibility to make quick decisions with the support of our contract manufacturers, has enabled us to deliver products with market leading technology ahead of our competitors. Market Segments We target a number of different sectors in which we believe the deployment of rugged mobile computers can greatly improve operating efficiencies and reduce related costs. Logistics. We believe that globalization, increased competition and heightened consumer expectations are contributing factors to the adoption of mobile computing technologies by many leading warehousing, distribution and retail entities. These operations typically require real time price modifications, product introductions and transitions, and timely inventory management. We believe that this sector will continue to automate order fulfillment, inventory control and management systems as part of an overall effort to integrate enterprise resource planning and supply chain management information systems. Our end-users in this sector include Daimler AG. Utilities& Energy.
